Citation Nr: 1128823	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  11-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from October 1950 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which awarded service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective as of September 25, 2008, the date of receipt of the Veteran's claim.  In June 2009, the Veteran requested that he be awarded a compensable disability rating for his bilateral hearing loss.  As this was within one year of the April 2009 rating decision, the Board construes this as a notice of disagreement with the initial disability rating.  In a rating decision dated in June 2009, the noncompensable disability rating was continued by the RO.  The Veteran was then provided a Statement of the Case, and he has perfected a substantive appeal.

In September 2010, the Veteran submitted a claim for service connection for a right knee disorder, secondary to his service-connected left knee disability.  In November 2010, he was provided with notice of the legal requirements for supporting his claim.  Since that time, it does not appear than the RO has undertaken any further adjudicatory action on this issue.  While the Board does not have jurisdiction over this issue, it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran's service-connected  bilateral hearing loss disability was most recently evaluated by VA in a March 2009 examination.  Subsequent VA outpatient treatment records do not provide audiometric results that may be used to evaluate the severity of the Veteran's bilateral hearing loss.

In his April 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran asserted that testing had found that his hearing loss had increased in severity to a degree that required VA to provide him with hearing aids.  As the Veteran has conveyed that his disability had increased in severity since his most recent VA audiometric examination, and as it has been more than two years since such examination, the Board finds that an updated VA audiometric examination is needed to fully and fairly evaluate the Veteran's claims for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, as the Veteran indicated in the April 2011 VA Form 9 that additional testing had been undertaken, on remand, he should be contacted and requested to provide any additional audiometric findings that have not already been associated with his claims file.

Finally, as this matter is being remanded for the reasons set forth above, on remand, any outstanding VA treatment records should be obtained.  VA has a duty to request all available and relevant records from federal agencies, including VA medical records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran to ascertain if he has obtained private treatment for his service-connected bilateral hearing loss (to include whether the additional testing referenced in April 2011 was with a private medical care provider).  If an affirmative response is received, the Veteran shall be requested to forward any such private treatment records to the RO/AMC, or forward the Veteran an Authorization and Consent to Release Information to the VA (VA Form 21-4142), and obtain and associate with the claims file any identified private treatment records.  If a negative response is received from the Veteran, such should be associated with the claims file.

The RO/AMC shall also request updated medical records from the VA Medical Center in Bay Pines, Florida, and associate these records with the claims file.  If these requested records are unavailable, or the search otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file, and the Veteran must be notified.

2.  The RO/AMC shall schedule the Veteran for a VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss disability.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she had an opportunity to review the file.

All indicated studies must be conducted.  The examiner is directed to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test must also be administered to determine speech recognition scores.  All pertinent pathology shall be noted in the examination report.  

The examiner must also describe the effects of the Veteran's service-connected bilateral hearing loss on  occupational functioning and daily activities.  A complete rationale for any opinion expressed must be provided.

3.  The RO/AMC will then review the Veteran's claims file including the additional evidence and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


